          Case 1:20-cv-01107-UNA Document 4 Filed 04/30/20 Page 1 of 2

                                                                                               FILED
                             UNITED STATES DISTRICT COURT                                           4/30/2020
                             FOR THE DISTRICT OF COLUMBIA                                 Clerk, U.S. District & Bankruptcy
                                                                                          Court for the District of Columbia

SHARIFF MILLER,                     )
                                    )
          Petitioner,               )
                                    )
    v.                              )                  Civil Action No.: 1:20-cv-01107 (UNA)
                                    )
NORTH CHICAGO POLICE DEPT., et al., )
                                    )
          Respondents.              )

                                   MEMORANDUM OPINION

       This matter is before the court on its initial review of petitioner’s pro se petition for writ of

habeas corpus and application for leave to proceed in forma pauperis. Petitioner is a federal

prisoner currently designated to the Hazleton United States Penitentiary, located in Bruceton Mills,

West Virginia. Per the petition, he was convicted before the United States District Court for the

Northern District of Illinois.

       Petitioner challenges his conviction and sentencing, alleging a myriad of constitutional

violations. He seeks to vacate his conviction and requests immediate release. To the extent that a

remedy is available to petitioner, his claim must be addressed to the sentencing court in a motion

under 28 U.S.C. § 2255. See Taylor v. U.S. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952);

Ojo v. Immigration & Naturalization Serv., 106 F.3d 680, 683 (5th Cir. 1997). Section 2255

provides that:

                 [a] prisoner in custody under sentence of a court established by Act
                 of Congress claiming the right to be released upon the ground that
                 the sentence was imposed in violation of the Constitution or laws of
                 the United States, or that the court was without jurisdiction to
                 impose such sentence, or that the sentence was in excess of the
                 maximum authorized by law, or is otherwise subject to collateral
                 attack, may move the court which imposed the sentence to vacate,
                 set aside or correct the sentence.
         Case 1:20-cv-01107-UNA Document 4 Filed 04/30/20 Page 2 of 2




28 U.S.C. § 2255(a).

       Therefore, petitioner has no recourse in this court, and the petition will be dismissed. Id.

A separate order accompanies this memorandum opinion.



                                             _________/s/_____________
                                             AMY BERMAN JACKSON
                                             United States District Judge
Date: April 30, 2020
